     Case 1:19-cv-00958-AWI-EPG Document 40 Filed 09/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   MARCOS CASEY GUILLEN, III,                         Case No. 1:19-cv-00958-NONE-EPG (PC)
10                      Plaintiff,                      ORDER DIRECTING THE CLERK OF
                                                        COURT TO ASSIGN A DISTRICT JUDGE
11          v.                                          AND CLOSE THE CASE
12   M. PALMER,                                         (ECF No. 39)
13                      Defendant.
14

15          On September 9, 2020, the parties filed a joint stipulation dismissing this action with

16   prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 39). In light of

17   the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has

18   been dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the

19   Clerk of Court is directed to assign a district judge to this case for the purpose of closing the case

20   and then to close this case.

21          However, the Court retains jurisdiction to confirm that all of the terms of the settlement

22   agreement can be met, and Plaintiff retains the right to withdraw from the settlement agreement

23   and reopen this case if the terms cannot be met.

24
     IT IS SO ORDERED.
25

26      Dated:     September 10, 2020                           /s/
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
